            Case 2:20-cv-00416-RSM Document 12 Filed 04/20/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
     WESTERN TOWBOAT COMPANY,                          IN ADMIRALTY
10
                           Plaintiff,                  Case No. 2:20-cv-00416-RSM
11
     v.                                                ORDER GRANTING DEFENDANT
12                                                     VIGOR MARINE’S UNOPPOSED
     VIGOR MARINE, LLC,                                MOTION FOR 30-DAY EXTENSION
13                                                     OF TIME TO FILE ANSWER
                           Defendant.
14
              Upon consideration of Defendant Vigor Marine’s Unopposed Motion for 30-day
15

16   Extension of Time to File Answer, the pleadings, and papers filed in this action,

17   ///

18   ///
19   ///
20
     ///
21
     ///
22
     ///
23

24   ///

25   ///

26   ///
      ORDER GRANTING DEFENDANT VIGOR MARINE’S                             SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                    Attorneys at Law
      UNOPPOSED MOTION FOR 30-DAY EXTENSION OF                                1211 SW 5th Ave., Suite 1900
                                                                                  Portland, OR 97204
      TIME TO FILE ANSWER 1                                                     Telephone: 503.222.9981

     PDX\120355\220045\DBO\27777893.1
            Case 2:20-cv-00416-RSM Document 12 Filed 04/20/20 Page 2 of 3



 1            IT IS HEREBY ORDERED, the Plaintiffs Unopposed Motion for 30-day Extension of
 2
     Time to File Answer be GRANTED.
 3
              Defendant must file an Answer to the complaint by May 20, 2020.
 4
     SO ORDERED.
 5
              Dated: April 20, 2020.
 6

 7

 8

 9
                                                 A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE

11

12

13   Respectfully submitted:

14   SCHWABE, WILLIAMSON & WYATT, P.C.

15

16   By: /s/ David R. Boyajian
     David R. Boyajian, WSBA #50195
17   Email: dboyajian@schwabe.com
     Noah Jarrett, WSBA #31117
18   Email: njarrett@schwabe.com
     1211 SW 5th Ave., Suite 1900
19   Portland, OR 97204
     Attorneys for Vigor Marine, Llc
20

21

22

23

24

25

26
      ORDER GRANTING DEFENDANT VIGOR MARINE’S                           SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                  Attorneys at Law
      UNOPPOSED MOTION FOR 30-DAY EXTENSION OF                              1211 SW 5th Ave., Suite 1900
                                                                                Portland, OR 97204
      TIME TO FILE ANSWER 2                                                   Telephone: 503.222.9981

     PDX\120355\220045\DBO\27777893.1
            Case 2:20-cv-00416-RSM Document 12 Filed 04/20/20 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2            I hereby certify that on 17th day of April, 2020, I served the following ORDER
 3     GRANTING DEFENDANT VIGOR MARINE’S UNOPPOSED MOTION FOR 30-DAY
 4     EXTENSION OF TIME TO FILE ANSWER on:
 5            Anthony J. Gaspich
              Attorney
 6
              Gaspich Law Office PLLC
 7            8094 Barthrop Pl. NE
              Bainbridge Island, WA 98110
 8            (206) 956-4204
              (206) 956-4214
 9            tony@gaspichwilliams.com
10
              J. Stephen Simms (pro hac vice application pending)
11            Simms Showers LLP
              201 International Circle, Suite 250
12            Baltimore, MD 21030
              (410) 783-5795
13            (410) 510-1789
              jssimms@simmsshowers.com
14

15           by electronically filing the foregoing with the Clerk of the Court using the
     CM/ECF system, which will send notification of such filing to all associated counsel.
16

17

18            DATED this 17th day of April, 2020.

19

20                                                  /s/ David R. Boyajian
                                                    David R. Boyajian
21

22

23

24

25

26
      CERTIFICATE OF SERVICE - 1                                            SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                      Attorneys at Law
                                                                                1211 SW 5th Ave., Suite 1900
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503.222.9981

     PDX\120355\220045\DBO\27777893.1
